Citation Nr: 0002426	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for dental trauma.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a back condition, 
to include as secondary to a service connected right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
April 1958, with subsequent service in the Air Force Reserve 
and Army National Guard.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1997, the RO concluded that new and material 
evidence had not been submitted to reopen the veteran's claim 
for dental trauma.  In January 1998, the RO denied the 
veteran's claims of entitlement to  service connection for 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for a back condition, to include as 
secondary to a service connected right ankle condition.   


FINDINGS OF FACT

1.  In May 1981, the RO denied a claim by the appellant for 
entitlement to service connection for dental trauma.

2.  The evidence received since the RO's May 1981 decision 
which was not previously of record, and is not cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 

3.  The claims file includes medical evidence indicating that 
the veteran may have PTSD that is related to his service.

4.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.

5.   The claims file does not contain any competent medical 
evidence showing that the veteran currently has a back 
condition.


CONCLUSIONS OF LAW

1.  The RO's May 1981 decision, denying a claim of 
entitlement to service connection for a nervous condition, 
became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's May 1981 decision denying the appellant's claim for 
dental trauma, and the claim for service connection for 
dental trauma is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

5.  The claim for service connection for a back condition is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of a "request for information" (VA Form 60-310a), 
dated in April 1981, shows that it indicates that the veteran 
had asserted that he received dental treatment between July 
and August of 1955 after he had his teeth knocked out.  In a 
May 1981 decision, the RO denied a claim of entitlement to 
service connection for a dental condition.  There was no 
appeal, and the RO's denial became final.  38 U.S.C.A. 
§ 7105(b).  However, a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  

In August 1997, the veteran filed an application to reopen 
his claim, requesting service connection for traumatic injury 
to his upper and lower teeth.  In September 1997, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim.  The veteran has 
appealed.  

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination and finds that 
new and material evidence has not been received to reopen the 
veteran's claim for service connection for dental trauma.  
When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should b e reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1981 decision.

In this case, the Board initially notes that the veteran's 
service medical records which were of record in May 1981 
included a dental health record (DHR).  The DHR showed that 
the veteran was noted to have heavy calculus in July 1954.  
The DHR also showed that the veteran underwent a subgingival 
curettage and extraction of one tooth in August 1955, 
followed by three extractions in September 1955.  
Subsequently dated entries in the DHR showed that the veteran 
received ongoing dental treatment that included calculus 
removal, treatment for caries, and a gingivectomy.  In July 
1957, the veteran had 13 teeth removed.  A separation 
examination report, dated in March 1958, shows that all of 
his teeth were gone.  There was a notation of "multiple 
dental extractions, lower incisors."   The veteran's service 
medical records did contain any records which stated that he 
had dental trauma, or otherwise noted treatment for injuries 
received in an assault.

In May 1981, the RO denied the veteran's claim.  A review of 
the RO's May 1981 determination reveals that the RO 
determined that dental trauma had not been shown.  

Evidence received since the RO's May 1981 decision includes 
written statements from the appellant, and the transcript 
from the appellant's hearing, held in May 1998, as well as VA 
outpatient treatment and hospital records, dated between 1965 
and 1998, and several VA examination reports, dated between 
1991 and 1997.  All this evidence was not of record at the 
time of the RO's May 1981 decision, is not cumulative, and is 
"new" within the meaning of Elkins, supra.  

However, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for dental trauma, and that the RO's May 1981 denial of the 
claim remains final.  Of particular note, none of the 
submitted medical evidence pertains to dental treatment.  
Furthermore, no competent evidence has been submitted shows 
that the veteran had dental trauma during service, or that he 
currently has residuals of dental trauma that are related to 
his service.  Therefore, the Board affirms the RO's September 
1997 decision which determined that new and material evidence 
has not been received to reopen a claim for service 
connection for dental trauma.  As such, the RO's May 1981 
denial of the claim remains final.  38 U.S.C.A. § 7105(b).

The only other pertinent evidence received since the RO's May 
1981 denial of the claim consists of written and oral 
testimony from the appellant.  A review of these statements 
shows that the veteran argues that he did not have any dental 
conditions prior to his service, and that he was hit in the 
mouth in 1955 while trying to break up a fight.  However, 
these assertions are within the scope of arguments which were 
of record at the time of the RO's May 1981 decision.  This 
argument is therefore not new.  In addition, to the extent 
that the DHR indicates that the veteran had dental disease 
prior to his extractions, the veteran, as a layperson, is not 
competent to give a medical opinion as to causation.  
Therefore, as the veteran has not submitted competent 
evidence showing that the veteran has residuals of dental 
trauma that are related to his service, these statements are 
not new and material evidence, see Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray 
v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the statement of the case 
and supplemental statement of the case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996);   Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


II.  Service Connection

A.  PTSD

A review of the veteran's written statements, and the 
transcript of his hearing, held in May 1998, shows that the 
veteran asserts that he has PTSD as a result of seeing dead 
bodies while guarding 50 to 60 scenes of accidents, and plane 
crash sites, while serving as an air policeman.  In 
particular, he has stated that he saw a dead body while 
guarding a crash site in May 1957.

The Board initially notes that in January 1998, the RO denied 
the veteran's claim for PTSD as not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F.3d 
1464 (1997).

The veteran's discharge (DD Form 214) and personnel record 
(AF Form 7) are remarkable for entries which show that his 
military occupational specialty was air policeman, and that 
he served with air police units.  The claims file also 
includes Air Force records which show that the veteran was 
assigned to guard a B-57 crash site near Langley Air Force 
Base, in mid-May 1957.  

The veteran's service medical records include a separation 
examination report, dated in March 1958, which shows that the 
veteran's psyche was clinically evaluated as normal.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.

A VA PTSD hospital report, dated in November 1965, shows that 
the veteran was hospitalized for about three weeks with 
complaints of "bizarre chest pain" and other physical 
complaints.  The diagnosis was anxiety reaction, manifested 
by multiple somatic complaints and social withdrawal.  

A VA outpatient treatment report, dated in June 1998, shows 
that the veteran essentially complained of nightmares related 
to guarding a plane crash during service.  The assessment was 
PTSD.  

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  

Having presented a well-grounded claim for PTSD, the Board 
will proceed to the merits of the claim.  Elkins, supra.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the veteran has PTSD.  In 
particular, the post-service medical evidence includes a VA 
psychological evaluation report, dated in August 1997, which 
contains an Axis I diagnosis of adjustment disorder with 
anxious and depressed features.  This diagnosis was based on 
psychological testing.  In addition, the examiner stated 
that, "Examination of the instruments assessing PTSD suggest 
that there is no convincing evidence of this disorder."  
Furthermore, November 1997 addendum to a June 1997 VA PTSD 
examination report shows that the examiner indicated that he 
agreed with the diagnosis of adjustment disorder with anxious 
and depressed features.  The examiner indicated that he had 
reviewed the veteran's VA psychological evaluation report, 
dated in August 1997, as well as records of previous 
hospitalization.  The examiner further noted that although he 
had initially made a notation of "PTSD by history from the 
veteran" in the June 1997 VA PTSD examination report, this 
was merely meant to indicate that most of the information 
about the veteran's psychiatric problems had come from the 
veteran, and that no supporting documentation had been 
received.  

The Board finds that the August 1997 VA psychological 
evaluation report, the June 1997 VA PTSD examination report, 
and the accompanying addendum, are highly probative evidence 
which shows that the veteran does not have PTSD.  These 
reports include accounts of the veteran's life history and 
subjective complaints.  The VA psychological evaluation 
report is based on psychological test results.  The VA PTSD 
examination report is accompanied by objective clinical 
findings and a rationalized explanation.  Both of the 
examiners specifically ruled out PTSD.  

In reaching this decision, the Board has considered the 
notations of "possible PTSD" as found in a VA outpatient 
treatment reports, dated in August 1997 and December 1997, as 
well as an assessment of PTSD found in a VA outpatient 
treatment report dated in June 1998.  However, the notations 
of "possible PTSD" are equivocal by their very terms.  In 
addition, the Board points out that these notations come 
approximately 40 years after separation from service, and 
that the December 1997 report appears to be based on the 
veteran's recitations of service in Korea, treatment for 
"shell shock," and his report that he had been diagnosed 
with "battle fatigue." However, these claims are not 
supported by service records, service medical records, or 
post-service medical records, which inter alia do not show 
service in Korea, participation in combat, or a diagnosis of 
"battle fatigue."  Furthermore, none of these notations are 
accompanied by indicia of reliability, such as psychological 
testing, additional medical comment, or citation to clinical 
findings.  The Board therefore finds that the probative value 
of the evidence indicating that the veteran has PTSD is 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  This evidence indicates 
that the veteran has an adjustment disorder with anxious and 
depressed features.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on the basis that 
all elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied.

While the Board has considered the written testimony of the 
veteran, the Board points out that although the arguments and 
reported symptoms have been noted, the issue in this case 
ultimately rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for PTSD is not warranted.  To that 
extent, the veteran's contentions are unsupported by 
persuasive evidence. 

As a final matter, the Board notes that in January 1998 the 
RO denied this claim as not well grounded, and that the Board 
has denied the claim on the merits.  In this regard, the 
Board finds that its analysis of this claim on this basis has 
not prejudiced the veteran.  The veteran and his 
representative have consistently argued the merits of his 
claim, without regard to the rules and regulations for well 
groundedness.  Additionally, in March 1998 the RO sent the 
veteran a statement of the case (SOC) which included the law 
as set forth in 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.303.  
The veteran was therefore notified of the basic requirements 
for a claim of service connection.  Accordingly, the Board 
finds that the veteran has not been prejudiced by any lack of 
notification in the SOC as to the applicable laws, and that 
he was afforded an opportunity to submit evidence and 
argument with regard to the applicable law.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Back Condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic,  then 
generally a continuity of symptoms after service is required 
for service connection. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1999); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  The Board also notes 
that the Court has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

It should also be emphasized that a claim based on a 
secondary basis must be well-grounded, and in this regard, 
the Court has found that medical evidence of a link between a 
current disorder and a service-connected disability is 
necessary to well-ground such a claim.  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  

A review of the veteran's written statements, and the 
transcript of his hearing, held in May 1998, shows that the 
veteran asserts that he has a back condition as a result of 
uneven weight bearing due to his service connected right 
ankle disability.  

In March 1991, the RO granted service connection for 
fracture, right medial malleolus and navicular bone.  This 
disability is currently evaluated as 20 percent disabling.

Service medical records include a separation examination 
report, dated in March 1958, which shows that the veteran's 
musculoskeletal system was clinically evaluated as normal.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving the spine.  
The claims file also contains several examination reports 
issued in conjunction with the veteran's service in the Army 
National Guard (ANG) and Air Force Reserve (AFR), dated in 
December 1973, March 1978 and February 1982, respectively, 
which show that the veteran's musculoskeletal system was 
clinically evaluated as normal.  Accompanying medical records 
for the veteran's ANG and AFR service are silent as to 
complaints, treatment or a diagnosis involving the spine.

The veteran was afforded a VA spine examination in November 
1997.  The report of that examination does not contain a 
diagnoses were right posterior tibial tendon tear with 
repair, injury of the right knee postoperatively with 
degenerative changes, and low back pain with left radicular 
pain, likely as not secondary to preceding problems.  

The Board finds that the veteran's claim for service 
connection for a back condition is not well grounded.  Under 
38 U.S.C.A. § 1110 and § 1131, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski 
, 2 Vet. App. 141, 144 (1992).  In this case, the veteran's 
claim must be denied because he has not provided a medical 
opinion to substantiate his claim that he has a back 
condition, to include as secondary to his service-connected 
right ankle disability.  Without such a diagnosis, the claim 
of entitlement to service connection for a back condition is 
not well grounded, to include on a direct basis, as secondary 
to a service-connected disability, or as aggravated by a 
service-connected disability.  
In reaching this decision, the Board has noted the diagnosis 
of "low back pain with left radicular pain" as found in the 
November 1997 VA spine examination report.  To the extent 
that it may be argued that this is a diagnosis that is 
sufficient to render the claim well grounded, however, the 
Board notes that the Court has recently held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  
Accordingly, the claim for a back condition must be denied.  
See 38 C.F.R. §§ 3.303, 3.306, 3.310; Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Martin, Allen, supra.

The Board has considered the veteran's assertions to the 
effect that he has a back condition, to include as a result 
of his service-connected right ankle injury.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to a diagnosis, or as 
to the etiology of the claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, this argument does 
not provide a factual predicate upon which service connection 
may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).












ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for dental trauma is 
denied.

Service connection for PTSD is denied.

Service connection for a back condition is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

